239 S.W.3d 150 (2007)
STATE of Missouri, Respondent,
v.
Terrell C. MOORE, Appellant.
No. ED 88752.
Missouri Court of Appeals, Eastern District, Division Two.
November 27, 2007.
Maleaner Ryna Harvey, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.


*151 ORDER

PER CURIAM.
Terrell C. Moore ("Defendant") appeals from his conviction of first degree robbery in the Circuit Court of the City of St. Louis. On appeal, Defendant contends that the trial court erred in overruling his motion to suppress an out-of-court identification and in excluding the testimony of his wife and his brother's girlfriend, who would have testified as to his whereabouts on the day of the crime.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).